 


110 HR 7214 IH: Veterans Combat Stress Healthcare Improvement Act
U.S. House of Representatives
2008-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7214 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2008 
Ms. Waters introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to use the Health Professionals Educational Assistance Program of the Department of Veterans Affairs to increase the number of licensed mental health professionals in the Department of Veterans Affairs available to assist veterans suffering from the effects of combat stress, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Combat Stress Healthcare Improvement Act. 
2.FindingsCongress makes the following findings: 
(1)More than 1.6 million members of the Armed Forces have been deployed in Afghanistan or Iraq for Operation Enduring Freedom and Operation Iraqi Freedom.
(2)The 2008 RAND Corporation report entitled Invisible Wounds of War stated that With the possibility of more than 300,000 new cases of mental health conditions among OEF/OIF veterans, a commensurate increase in treatment capacity is needed.. 
(3)Combat stress refers to the expected and predictable emotional, intellectual, physical, or behavioral reactions of members of the Armed Forces who have been exposed to stressful events in war or other military operations, and combat stress is often associated with post-traumatic stress disorder, anxiety, depression, alcohol or drug abuse, and readjustment difficulties. 
(4)Approximately 18.5 percent of the members of the Armed Forces who have served in Afghanistan or Iraq are believed to be suffering from post-traumatic stress disorder or depression, and the rate of suicide among veterans suffering from post-traumatic stress disorder is a serious problem. 
(5)Approximately 19.5 percent of the members of the Armed Forces who have served in Afghanistan or Iraq report that they experienced a traumatic brain injury during their deployment. 
(6)It is estimated that only half of the veterans who need treatment for post-traumatic stress disorder or traumatic brain injury actually seek treatment, and, of the veterans who receive treatment, only slightly more than half receive minimally adequate or better care. 
(7)The Department of Veterans Affairs must be prepared to provide lifetime care for veterans who were severely wounded physically or psychologically in combat operations in Afghanistan and Iraq. 
(8)The inadequate number of licensed mental health professionals trained to treat combat stress may have a negative long-term impact on the quality of mental health care for veterans.  
(9)There are many challenges surrounding the hiring and retention of trained mental health providers by the Department of Veterans Affairs. 
(10)The Health Professionals Educational Assistance Program under chapter 76 of title 38, United States Code, contains a number of scholarship, tuition reimbursement, and education debt reduction programs that need to be better utilized by the Department of Veterans Affairs to relieve the shortage in the number of licensed mental health professionals employed by the Department who have received specialized training in the treatment of combat stress. 
3.Use of Health Professionals Educational Assistance Program to increase number of licensed mental health professionals employed by the Department of Veterans Affairs trained to treat combat stress 
(a)In generalSection 7603 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(e) 
(1)The purpose of this subsection is to establish a means to increase the number of licensed mental health professionals employed by the Department of Veterans Affairs who have the specialized training necessary to treat combat stress by providing a selection priority under the following components of the Educational Assistance Program: 
 (A) The scholarship program provided for in subchapter II of this chapter.  
 (B) The tuition reimbursement program provided for in subchapter III of this chapter.  
 (C) The Selected Reserve member stipend program provided for under subchapter V of this chapter.  
 (D) The employee incentive scholarship program provided for in subchapter VI of this chapter.  
 (E) The education debt reduction program provided for in subchapter VII of this chapter. 
(2)In addition to the priority given under subsection (d) in selecting applicants for acceptance in the Educational Assistance Program under subchapter II, III, V, or VI of this chapter, the Secretary shall give priority to the application of an individual who— 
(A)is otherwise eligible to receive assistance under the applicable subchapter; and  
(B)is accepted for enrollment, or is enrolled, as a student at a qualifying educational institution in a course of education or training that is approved by the Secretary and— 
(i)leads to a degree as a licensed mental health professional with specialized training in the treatment of combat stress; or 
(ii)in the case of an individual who is already a licensed mental health professional, provides specialized training in the field of combat stress. 
(3)In addition to the priority given under subsection (d) in selecting applicants for acceptance in the Educational Assistance Program under subchapter VII of this chapter, the Secretary shall give priority to the application of an individual who— 
(A)is otherwise eligible to receive assistance under such subchapter; 
(B)has completed a degree qualifying the individual as a licensed mental health professional; 
(C)is an employee of the Department who serves in a position related to the treatment of combat stress; and  
(D)owes any amount of principal or interest under a loan used by that individual to pay costs directly relating to earning the degree as a licensed mental health professional. 
(4)The Secretary shall make available to personnel of the Department and to educational institutions offering courses in mental health such materials as the Secretary considers appropriate to provide information on the Educational Assistance Program priorities available under this subsection and shall encourage educational institutions to disseminate the materials to students. 
(5)The priority required by paragraphs (2) and (3) shall apply until such time as the Secretary certifies to Congress that the shortage no longer exists in the number of licensed mental health professionals employed by the Department of Veterans Affairs who have specialized training in the treatment of combat stress.
(6)Not later than 60 days after the date of the enactment of the Veterans Combat Stress Healthcare Improvement Act, the Secretary shall issue guidelines for the identification of educational programs that are qualified to provide specialized training in the treatment of combat stress.  
(7)In this subsection: 
(A)The term licensed mental health professional includes individuals certified as a social worker, psychologist, psychiatrist, or in such other disciplines as the Secretary determines to be appropriate for purposes of this subsection. 
(B)The term combat stress refers to the expected and predictable emotional, intellectual, physical, or behavioral reactions of veterans who have been exposed to stressful events in war or other military operations, and combat stress is often associated with post-traumatic stress disorder, anxiety, depression, alcohol or drug abuse, and readjustment difficulties. 
(8)There is authorized to be appropriated to the Secretary $15,000,000 for each of fiscal years 2009 through 2011 to carry out this subsection. . 
(b)Rule of constructionNothing in the amendment made by subsection (a) is intended to limit or define the diagnosis or treatment of veterans’ medical conditions.
(c)Reauthorization of expired scholarship programSection 7618 of title 38, United States Code, is amended by striking 1998 and inserting 2011. 
 
